IN THE COURT OF APPEALS OF TENNESSEE
                            AT JACKSON
                               October 27, 2015 Session

    KENNETH MARINO v. BOARD OF ADMINISTRATION CITY OF
              MEMPHIS RETIREMENT SYSTEM

             Direct Appeal from the Chancery Court for Shelby County
                No. CH-14-0404-3     Oscar C. Carr, III, Chancellor


             No. W2015-00283-COA-R9-CV – Filed November 16, 2015


We granted an application for an interlocutory appeal in this case to consider whether the
Board of Administration of the City of Memphis Retirement System is exempt from the
contested case procedures of the Uniform Administrative Procedures Act because the
City of Memphis is organized as a home rule charter form of government. We hold that
the Board is not exempt from the contested case procedures and therefore affirm the trial
court‟s order granting partial summary judgment to the petitioner. This matter is
remanded for further proceedings in accordance with the Uniform Administrative
Procedures Act.

Tenn. R. App. P. 9 Interlocutory Appeal by Permission; Judgment of the Chancery
                          Court Affirmed and Remanded

BRANDON O. GIBSON, J., delivered the opinion of the court, in which J. STEVEN
STAFFORD, P.J., W.S., and ARNOLD B. GOLDIN, J., joined.

Herman Morris, Jr., City Attorney, Barbaralette G. Davis, Senior Assistant City Attorney
and Jake R. Hayes, Assistant City Attorney, Memphis, Tennessee, for the appellant, City
of Memphis.

John Ford Canale, Memphis, Tennessee, for the appellee, Kenneth Marino.

                                       OPINION

                          I. FACTS & PROCEDURAL HISTORY

       Kenneth Marino (“Marino”) was a firefighter for the City of Memphis. On
October 30, 2013, Marino filed an application for line of duty disability retirement
benefits with the Retirement System of the City of Memphis. The Board of
Administration of the City of Memphis Retirement System (“Pension Board”) held a
hearing on the application on January 30, 2014. After considering medical evaluations
from physicians, the relevant ordinances, and argument on Marino‟s behalf, the Pension
Board approved “ordinary disability” benefits for Marino but denied his request for “line
of duty disability” benefits.

      Marino filed a petition for review of the decision in the chancery court of Shelby
County. Among other things, Marino argued that the Pension Board failed to comply
with the contested case provisions of the Uniform Administrative Procedures Act
(“UAPA”), Tenn. Code Ann. § 4-5-301, et seq. Marino relied on Tennessee Code
Annotated section 27-9-114(a)(1), which provides:

           (a)(1) Contested case hearings by civil service boards of a county or
           municipality which affect the employment status of a civil service
           employee shall be conducted in conformity with contested case procedures
           under the Uniform Administrative Procedures Act, compiled in title 4,
           chapter 5, part 3.

Marino argued that the Pension Board was a civil service board within the meaning of the
statute, and therefore, the Pension Board violated the law and deprived him of rights by
failing to adhere to the contested case provisions of the UAPA. 1 Marino asked the
chancery court to vacate the decision of the Pension Board and remand with instructions
for the Pension Board to comply with the contested case provisions.

       Marino subsequently filed a motion for partial summary judgment on the issue of
whether the Pension Board was required to conduct its line of duty disability hearings in
conformity with the contested case provisions of the UAPA. In response, the City of
Memphis admitted that it “did not hold the hearing on Petitioner‟s request for line of duty
disability benefits in conformity with the contested case procedures of Tennessee‟s
Uniform Administrative Procedures Act.” However, the City claimed that it was exempt
from the contested case procedures pursuant to subsection (a)(2) of Tennessee Code
Annotated section 27-9-114, set forth in context below:

           (a)(1) Contested case hearings by civil service boards of a county or
           municipality which affect the employment status of a civil service
           employee shall be conducted in conformity with contested case procedures
           under the Uniform Administrative Procedures Act, compiled in title 4,
           chapter 5, part 3.
                  (2) The provisions of subdivision (a)(1) pertaining to hearings by

1
    The City admits that its Pension Board is a “civil service board” within the meaning of the statute.
                                                         2
       civil service boards shall not apply to municipal utilities boards or civil
       service boards of counties organized under a home rule charter form of
       government.

(Emphasis added.) The City asserted that the Tennessee Court of Appeals had previously
found this exemption applicable to the civil service boards of the City of Memphis in
Morris v. City of Memphis Civil Service Commission, No. W2009-00372-COA-R3-CV,
2009 WL 4547688, at *3-5 (Tenn. Ct. App. Dec. 7, 2009), Burkhart v. City of Clarksville,
No. M2010-00050-COA-R3-CV, 2011 WL 1233562, at *3 (Tenn. Ct. App. Apr. 1,
2011), and Redmon v. City of Memphis, No. W2009-01520-COA-R3-CV, 2010 WL
596385, at *2 (Tenn. Ct. App. Feb. 19, 2010).

       In response to these arguments, Marino argued that the statutory exemption in
section 27-9-114(a)(2), by its terms, only applies to “civil service boards of counties
organized under a home rule charter form of government,” (emphasis added) so the City
of Memphis, as a city, does not qualify. Marino also cited Tidwell v. City of Memphis,
193 S.W.3d 555 (Tenn. 2006), in which the supreme court held that a different board of
the City of Memphis, its “On the Job Injury Appeals Panel,” is subject to the contested
case procedures of the UAPA. Finally, Marino submitted a “House Consent Calendar”
and other documents related to the legislative history of section 27-9-114(a)(2), which
stated that the bill would exempt “certain civil service boards from contested case
provisions of [the] Uniform Administrative Procedures Act,” and, more specifically,
“This bill would exclude the civil service boards of Shelby County from the contested
case provisions[.]”

        After a hearing, on November 26, 2014, the chancery court entered an order
granting Marino‟s motion for partial summary judgment. The chancery court concluded
that the home rule exception for “county civil service boards does not apply to the City of
Memphis.” Accordingly, the chancery court remanded the matter to the Pension Board to
“conduct a rehearing of Petitioner Marino‟s disability claim in conformity with the
contested case procedures of Tennessee‟s UAPA.” The City filed a motion for
permission to seek an interlocutory appeal, which the trial court granted on February 9,
2015. This Court granted the City‟s application for an interlocutory appeal on March 17,
2015, designating the issue as “whether, under Section 27-9-114(a) of the Tennessee
Code Annotated, the Board of Administration, City of Memphis Retirement System is
exempt from the contested case procedures of the Tennessee Uniform Administrative
Procedures Act.”




                                            3
                                II. STANDARD OF REVIEW

      Tennessee Code Annotated section 27-9-114(b)(1) provides:

             Judicial review of decisions by civil service boards of a county or
      municipality which affects the employment status of a county or city civil
      service employee shall be in conformity with the judicial review standards
      under the Uniform Administrative Procedures Act, § 4-5-322.

When reviewing a board‟s decision pursuant to section 4-5-322:


      (h) The court may affirm the decision of the agency or remand the case for
      further proceedings. The court may reverse or modify the decision if the
      rights of the petitioner have been prejudiced because the administrative
      findings, inferences, conclusions or decisions are:
      (1) In violation of constitutional or statutory provisions;
      (2) In excess of the statutory authority of the agency;
      (3) Made upon unlawful procedure;
      (4) Arbitrary or capricious or characterized by abuse of discretion or clearly
      unwarranted exercise of discretion; or
      (5)(A) Unsupported by evidence that is both substantial and material in the
      light of the entire record.
      (B) In determining the substantiality of evidence, the court shall take into
      account whatever in the record fairly detracts from its weight, but the court
      shall not substitute its judgment for that of the agency as to the weight of
      the evidence on questions of fact.


Tenn. Code Ann. § 4-5-322(h).


       An issue of statutory interpretation presents a question of law, which we review de
novo on appeal, giving no deference to the lower court‟s decision. In re Kaliyah S., 455
S.W.3d 533, 552 (Tenn. 2015) (citing Mills v. Fulmarque, 360 S.W.3d 362, 366 (Tenn.
2012); Lind v. Beaman Dodge, Inc., 356 S.W.3d 889, 895 (Tenn. 2011)).



                                             4
                                     III. DISCUSSION

        Resolving the issue on appeal requires an examination of Davis v. Shelby County
Sheriff’s Department, 278 S.W.3d 256 (Tenn. 2009). In Davis, the Tennessee Supreme
Court explained that the UAPA‟s judicial review provision, Tenn. Code Ann. § 4-5-
322(h), applies when reviewing the decision of a civil service board that affected the
employment status of a county or city civil service employee even if the board did not
have to conduct the underlying hearing in conformity with the contested case procedures
of the UAPA. Id. at 263-64. In reaching that conclusion, the court analyzed the statute
that is at issue in this case, Tenn. Code Ann. § 27-9-114, which provides, in relevant part:


       (a)(1) Contested case hearings by civil service boards of a county or
       municipality which affect the employment status of a civil service
       employee shall be conducted in conformity with contested case procedures
       under the Uniform Administrative Procedures Act, compiled in title 4,
       chapter 5, part 3.
              (2) The provisions of subdivision (a)(1) pertaining to hearings by
       civil service boards shall not apply to municipal utilities boards or civil
       service boards of counties organized under a home rule charter form of
       government.
       (b)(1) Judicial review of decisions by civil service boards of a county or
       municipality which affects the employment status of a county or city civil
       service employee shall be in conformity with the judicial review standards
       under the Uniform Administrative Procedures Act, § 4-5-322.


The particular board at issue in Davis was the Shelby County Civil Service Merit Board.
The supreme court explained that “Shelby County is a home rule jurisdiction, and as
such, Tennessee Code Annotated Section 27-9-114(a)(2) exempts the Board from the
UAPA‟s contested case hearing procedures.” Id. at 263. However, the court concluded
that this exemption from the UAPA‟s contested case hearing procedures did not change
or affect judicial review of the Board‟s decisions under the UAPA pursuant to subsection
27-9-114(b)(1). The court explained, “Unlike subsection 27-9-114(a), where the General
Assembly clearly expressed its intent to exclude „civil service boards of counties
organized under a home rule charter form of government‟ from compliance with the
contested case procedures of the UAPA, the same exclusion does not appear in
subsection 27-9-114(b).” Id. As a result, the court held that the Shelby County Civil
Service Merit Board did not have to conduct its hearings in conformity with the contested
case procedures under the UAPA, but the Board‟s decision remained subject to review in
accordance with the judicial review standard of the UAPA. Id. at 264.
                                             5
      Less than a year later, this Court considered an appeal involving the City of
Memphis Civil Service Commission, Morris v. City of Memphis Civil Service
Commission, No. W2009-00372-COA-R3-CV, 2009 WL 4547688 (Tenn. Ct. App. Dec.
7, 2009). After discussing the supreme court‟s decision in Davis regarding Tennessee
Code Annotated section 27-9-114, we stated:


      The provisions of subdivision (a)(1) [regarding contested case procedures]
      do not apply to civil service boards organized under a home rule charter
      form of government. Tenn. Code Ann. § 27-9-114(a)(2). The City of
      Memphis is a home rule jurisdiction. City of Memphis Ordinance No. 1852.
      As such, the [City of Memphis Civil Service] Commission is exempted
      from subdivision (a)(1).


Morris, 2009 WL 4547688, at *3. Upon further reflection, we conclude that this
statement was erroneous. What we failed to note was that the relevant statute, Tenn.
Code Ann. § 27-9-114(a)(2), only exempts from the contested case procedures
“municipal utilities boards or civil service boards of counties organized under a home
rule charter form of government.” (Emphasis added.) Davis involved the Shelby County
Civil Service Merit Board; Morris involved the City of Memphis Civil Service
Commission. The statute does not broadly exempt “civil service boards organized under
a home rule charter form of government,” as stated in Morris. 2009 WL 4547688, at *3.

       In a subsequent case involving the City of Memphis Civil Service Commission,
this Court cited Morris for the notion that the City of Memphis Civil Service Commission
is exempt from section 27-9-114(a)(1)‟s requirements for contested case hearings
“[b]ecause the City of Memphis is a home rule jurisdiction.” Redmon v. City of
Memphis, No. W2009-01520-COA-R3-CV, 2010 WL 596385, at *2 (Tenn. Ct. App. Feb.
19, 2010). Again, this statement was incorrect. The plain language of Tennessee Code
Annotated section 27-9-114(a)(2) only exempts “municipal utilities boards or civil
service boards of counties organized under a home rule charter form of government.”
(Emphasis added.) “We presume that the Legislature intended each word in a statute to
have a specific purpose and meaning.” Arden v. Kozawa, 466 S.W.3d 758, 764 (Tenn.
2015) (citing Cunningham v. Williamson Cnty. Hosp. Dist., 405 S.W.3d 41, 44 (Tenn.
2013)). When the statutory language is clear and unambiguous, we apply its plain
meaning, understood in its normal and accepted usage. Id. The civil service boards of
the City of Memphis simply do not fall within the plain language of the statute. See, e.g.,
Tidwell v. City of Memphis, 193 S.W.3d 555, 557 (Tenn. 2006) (holding that the “On the
Job Injury Appeals Panel” for the City of Memphis is subject to the contested case
                                            6
procedures set forth in the UAPA).2


        The City‟s arguments regarding the irrationality of distinguishing between home
rule cities and home rule counties are unavailing. It is not our prerogative to inquire into
the motives of the general assembly or to review the wisdom, reasonableness, or
desirability of a statute. Waters v. Farr, 291 S.W.3d 873, 917-18 (Tenn. 2009) (Koch, J.,
concurring in part and dissenting in part); see also Hargrove v. State, Dep’t of Safety, No.
M2004-00410-COA-R3-CV, 2005 WL 2240970, at *2 (Tenn. Ct. App. Sept. 15, 2005)
(“It is not for the courts to question the wisdom of legislative enactments.”).


       We recognize, as recently noted by our supreme court, that “[a]dhering to prior
decisions is generally „the preferred course because it promotes the evenhanded,
predictable, and consistent development of legal principles, fosters reliance on judicial
decisions, and contributes to the actual and perceived integrity of the judicial process.‟”
Rye v. Women’s Care Ctr. of Memphis, MPLLC, --- S.W.3d. ---, 2015 WL 6457768, at
*20 (Tenn. Oct. 26, 2015) (quoting Payne v. Tennessee, 501 U.S. 808, 827, 111 S. Ct.
2597, 115 L. Ed. 2d 720 (1991)). “Nevertheless, „[o]ur oath is to do justice, not to
perpetuate error.‟” Id. at *21 (quoting Jordan v. Baptist Three Rivers Hosp., 984 S.W.2d
593, 599 (Tenn. 1999)). “We would „abdicate our own function‟ were we to refuse to
correct unworkable or erroneous court-made rules.” Id. (quoting Hanover v. Ruch, 809
S.W.2d 893, 896 (Tenn. 1991)). We therefore overrule the decisions in Morris and
Redmon to the extent they hold that any civil service board under a home rule charter
form of government is exempt from the contested case procedures of the UAPA.3

2
  The parties dispute whether Tidwell actually considered the applicability of the home rule language in
subsection (a)(2) to the City of Memphis. The supreme court specifically mentioned that section 27-9-
114 “exempts certain entities from the scope of the statute” and quoted the language at issue in (a)(2)
regarding civil service boards in home rule counties. Tidwell, 193 S.W.3d at 562. The court reasoned
that this exemption “indicates that the legislature intended for all administrative bodies functioning in an
adjudicative capacity not specifically exempted to be included within the statute‟s reach.” Id. However,
the pivotal issue under discussion in Tidwell was whether the City‟s on the job injury panel qualified as a
civil service board within the meaning of the statute. The court concluded that it did and directed the City
to hold its hearings in conformity with the contested case requirements of the UAPA. Id. at 564.
Although the court did not expressly state that the City did not qualify for the exemption in (a)(2)
regarding home rule counties, the court clearly acknowledged the existence of the exemption and then
held that the City‟s civil service board must comply with the contested case procedures.
         In any event, with or without the holding in Tidwell, we reach the same conclusion. The language
of the statute is plain and unmistakable – it exempts civil service boards of counties organized under a
home rule charter, not cities.
3
  The City also claims that its position is supported by a third case, Burkhart v. City of Clarksville, No.
M2010-00050-COA-R3-CV, 2011 WL 1233562, at *3 n.5 (Tenn. Ct. App. Apr. 1, 2011), which involved
review of a decision of a hearing committee for the City of Clarksville. In that case, the Middle Section
                                                      7
       On appeal, the City raises an additional argument not presented to the trial court
below. The City now claims that its Pension Board is not subject to the requirements for
contested case hearings, regardless of the home rule issue, because its Pension Board
“does not hear contested cases.” “A contested case is defined by the UAPA as „a
proceeding . . . in which the legal rights, duties or privileges of a party are required by
any statute or constitutional provision to be determined by an agency after an opportunity
for a hearing.‟” Tidwell, 193 S.W.3d at 558 (quoting Tenn. Code Ann. § 4-5-102(3))
(emphasis added). The City argues on appeal that the Pension Board‟s process for
considering applications for pension benefits “is actually just a meeting” of the Pension
Board rather than a hearing. The City suggests that its formal meetings “perhaps led Mr.
Marino to believe that these were hearings,” but in reality they were not.


       We decline to consider the merits of the City‟s argument at this juncture. The City
failed to raise this argument in response to Marino‟s motion for partial summary
judgment regarding the applicability of the contested case procedures. In fact, in the
City‟s brief in response to the motion for partial summary judgment, the City argued that
its Pension Board‟s “contested case procedures” are exempt from UAPA requirements
because of the home rule language in the statute. (Emphasis added.) It admitted for
purposes of summary judgment that it “did not hold the hearing on Petitioner‟s request
for line of duty disability benefits in conformity with the contested case procedures of
[the UAPA].” (Emphasis added.) The trial court held that the Pension Board‟s
“contested case procedures must be conducted in conformity with the UAPA.” In the
City‟s filings seeking permission for an interlocutory appeal, it represented to the trial
court and again to this Court that its Pension Board “held a hearing” before it denied
Marino‟s request for line of duty disability benefits. The City explained, “The Board
held a hearing, at the end of which it denied Mr. Marino‟s application for line-of-duty
disability benefits[.]” The City never argued in the trial court or in its application for an
interlocutory appeal that its Pension Board does not hold hearings or hear contested
cases, and therefore, the contested case requirements would not apply. Consequently, we
decline to address the issue on appeal. See Correll v. E.I. DuPont de Nemours & Co.,
207 S.W.3d 751, 757 (Tenn. 2006) (quoting Simpson v. Frontier Cmty. Credit Union, 810
S.W.2d 147, 153 (Tenn. 1991)) (“„[I]ssues not raised in the trial court cannot be raised
for the first time on appeal.‟”); In re Bridgestone/Firestone, 286 S.W.3d 898, 902 (Tenn.
Ct. App. 2008) (“we are limited on appeal to the questions certified by the trial court in

of this Court cited Davis in a footnote and parenthetically noted the case as holding that the judicial
review provision of Tennessee Code Annotated section 27-9-114(b)(1) “governed the review of the
Memphis Civil Service Merit Board even though the board was exempt from the UAPA‟s contested case
hearing procedures.” (Emphasis added.) Obviously, this was a misstatement because Davis involved the
Shelby County Civil Service Merit Board. The comparable civil service board for the City of Memphis is
the City of Memphis Civil Service Commission, not the “Memphis Civil Service Merit Board.”
Accordingly, Burkhart does not support the City‟s position in this case.
                                                   8
its order granting permission to seek an interlocutory appeal and in this Court‟s order
granting the appeal”).


                                  IV. CONCLUSION

       For the aforementioned reasons, the decision of the chancery court is hereby
affirmed and remanded for further proceedings. Costs of this appeal are taxed to the
appellant, City of Memphis, and its surety, for which execution may issue if necessary.




                                               _________________________________
                                               BRANDON O. GIBSON, JUDGE




                                           9